FILED
                            NOT FOR PUBLICATION
                                                                               APR 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JATINDER SINGH HEHAR,                            No.     18-73204

              Petitioner,                        Agency No. A205-564-977

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 3, 2020**
                               Seattle, Washington

Before: McKEOWN, N.R. SMITH, and NGUYEN, Circuit Judges.

      Singh Hehar petitions for review of a decision of the Board of Immigration

Appeals (“BIA”) affirming an order of an immigration judge (“IJ”) denying his

applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). The BIA adopted the IJ’s finding that Singh Hehar

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
established past persecution, but that the government had rebutted the presumption

of future persecution. We grant the petition for review.

1.    Substantial evidence does not support the BIA’s conclusion that the

government rebutted the presumption of a well-founded fear of future persecution

based on a fundamental change of circumstances. “[W]e have long held that the

determination of whether or not a particular applicant’s fear is rebutted by general

country conditions information requires an individualized analysis that focuses on

the specific harm suffered and the relationship to it of the particular information

contained in the relevant country reports.” Chand v. INS, 222 F.3d 1066, 1079 (9th

Cir. 2000). Here, the government presented the 2017 election results in Punjab.

The election results merely showed the Indian National Congress Party won a

majority in the Punjab legislature, diminishing the power of the Bharatiya Janata

Party and Shiromani Akali Badal Party, who were in the majority when Singh

Hehar was persecuted. The government did not present any evidence of “how

changed conditions [(those election results)] will affect [Singh Hehar’s] situation,”

as a politically active member of the Shiromani Akali Dal Amritsar Party. See id.

(citation omitted). Accordingly, the BIA failed to make the individualized analysis

that was required. See id.




                                           2
2.     Similarly, substantial evidence does not support the BIA’s conclusion that

Singh Hehar could safely relocate to another area of India. As with a change in

circumstances, the BIA must provide an individualized analysis of whether

relocation is reasonable. See Singh v. Whitaker, 914 F.3d 654, 659 (9th Cir. 2019).

The government proposed that Singh Hehar could relocate “outside” of Punjab, a

“generally defined area” that “require[s] a more comprehensive showing of proof

that the entirety of the area is safe for relocation, as compared to . . . a specific

city.” See id. at 660. However, the government only submitted two out-of-date

country reports to rebut the presumption that “internal relocation would not be

reasonable.” See 8 C.F.R. § 1208.13(b)(3)(ii). The BIA failed to “conduct a

sufficiently individualized analysis of [Singh Hehar’s] ability to relocate.” Singh,
914 F.3d at 661.

3.     Because the BIA failed to properly assess Singh Hehar’s presumption of a

well-founded fear of future persecution, we remand the issue of whether Singh

Hehar has established eligibility for CAT relief.

4.     Substantial evidence supports the BIA’s denial of humanitarian asylum

based on its conclusion that the persecution suffered by Singh Hehar was not

“extremely severe” in nature. Id. at 662. However, because the BIA improperly

assessed Singh Hehar’s fear of future persecution, we remand for the BIA to


                                             3
reconsider whether Singh Hehar established “a reasonable possibility that he . . .

may suffer other serious harm upon removal to [India].” Id. (quoting 8 C.F.R.

§ 1208.13(b)(1)(iii)).

      PETITION FOR REVIEW GRANTED and REMANDED.




                                          4